UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549Form 8-KCURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934January 6, 2015Date of Report (Date of earliest event reported)NORTHWEST NATURAL GAS COMPANY(Exact name of registrant as specified in its charter)Commission File No. 1-15973Oregon93-0256722(State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.)220 N.W. Second Avenue, Portland, Oregon 97209(Address of principal executive offices) (Zip Code)Registrant’s Telephone Number, including area code: (503) 226-4211Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))Item 5.02(b).Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.On January 6, 2015, Mr. Stephen P. Feltz, Senior Vice President and Chief Financial Officer of Northwest Natural Gas Company (Company), announced that, after 32 years of service, he plans to retire from the Company during 2015. The Company is in the process of identifying Mr. Feltz's successor. Mr. Feltz plans to remain in his position until his successor is engaged.SIGNATUREPursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.NORTHWEST NATURAL GAS COMPANY(Registrant)Dated: January 12, 2015/s/ MardiLyn SaathoffSenior Vice President and General Counsel
